ATTORNEY DISCIPLINARY PROCEEDINGS.
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) filed formal charges against respondent, Fred E. Salley, alleging several violations of the Rules of Professional Conduct, including Rule 4.4 (respect for the rights of third persons). The allegations arose from respondent’s representation of a client in connection with the issuance of an arrest warrant by a justice of the peace. Respondent denied any misconduct, and the matter then proceeded to a formal hearing before the hearing committee. In a split decision, two members of the committee recommended that respondent be suspended from the practice of law for three months, fully deferred, while the third committee member recommended that the formal charges against respondent be dismissed. Following its review, the disciplinary board publicly reprimanded respondent.
Respondent sought review by this court of the public reprimand. We ordered the parties to submit written briefs addressing the issue of whether the record filed herein supports the board’s report. Both respondent and the ODC submitted briefs in response to the order.
Having reviewed the record and the briefs of the parties, we find the disciplinary board reached the correct result in this matter. Accordingly, we will not disturb the disposition of the disciplinary board.